Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 and 2 and species in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that the positive structural features are intertwined and the prior art is silent to teach the technical features of claim 1.  This is not found persuasive because the rejection below positively shows the structural features of claim 1 to have been known in the art at the time of filing. Since all limitations are taught by claim 1, all subject matter common to such is taught and therefore the technical feature that joins the groups is known and the restriction stands as proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Horikoshi (PGPUB 2016/0260939).
Claim 1: Horikoshi teaches a battery including substantially cylindrically shaped winding [Fig 11] electrodes having a hollow portion in the center [Abstract]. The housing consists of two shells (2) whereby a chamber is formed (21a ,22a) inside the housing [Fig 1b]. A wound electrode (1) has a spiral shape and comprises at least one positive electrode and at least one negative electrode [0055] disposed within the chamber [Fig 1b]. The instant claim includes limitations pertaining to “connected” and “comprising” language whereby it is interpreted that an element A is connected to an element C even if an element B exists therebetween; applicant can utilize “directly,” where appropriate and commensurate in scope with the originally filed specification, to indicate direct connections. The limitation pertaining to “an isolation device” is met by the teaching of battery whereby a separator existing between the anode and cathode electrically isolates the anode and cathode [0079]. Additionally, the “isolation device” is capable of being interpreted as element (3b, 4b) made of polyethylene or polypropylene [0060] [Fig 1B]. “Isolation” is not recited to be physically or electrically and therefore under broadest reasonable interpretation, the terminals 3a, 3b are isolated by the material 3b, 4b from the casing 21, 22 [Fig 1B]. Additionally, “isolation device” is interpreted to read on the fusion resin layers (51, 53) of the sheath materials [Fig 4; 0068]. The prior art teaches two metal conductors 3a, 4a which are electrically connected to at least one of the positive electrodes and 
The preamble is not given patentably distinguishing weight to the term “button” as the structural features thereof are not adequately defined over the structural cylinder of the prior art; instant claim is rejected under USC 102/103 because alternatively, MPEP 2144.04 Change of shape obviates the dimensional cylinder to have a wider radius and smaller or length or longer length and smaller radius. 
Claim 2: Horikoshi teaches the conductors 3a, 4a to be made of metal [0060]. The sheath materials comprise a metal material (52) [Fig 4; 0068]. The insulation device is interpreted to be the plurality of material, as proper under comprising language, which operate in tandem to electrically isolate the anode and cathode from creating a short [Fig 1b, 4; 0055, 0068].
Claim 3: Horikoshi teaches the metal material to be an aluminum material [0070]. The sheath further comprises a shell thereon of plastic material, exemplified to be polyethylene terephthalate (PET) [0071]. It is interpreted the aluminum-plastic film material of the shell is hereby taught under comprising language and the addressed limitations of the instant claim. 

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brenner et al (PGPUB 2019/0229312).
Claim 1: Brenner teaches a wound cell (10) to be contained in a cavity of a top housing (20a) and lower housing (20b) that are dimensioned to have accommodation portions therein for the cells, isolating sheets (30a, 30b) separate the battery cells from the housing [Fig 2]. The cells comprise a metal connector to electrically transport energy from the batteries to the external of the casing via a conduit in the housing [0050-0053]. The cell is taught to be a battery that comprises a positive electrode and negative electrode [0049]. 

The preamble is not given patentably distinguishing weight to the term “button” as the structural features thereof are not adequately defined over the structural cylinder of the prior art; instant claim is rejected under USC 102/103 because alternatively, MPEP 2144.04 Change of shape obviates the dimensional cylinder to have a wider radius and smaller or length or longer length and smaller radius. 
Claim 2: Brenner teaches the metal conductors [0050] to be insulated via a plastic film (30) [0053] from the metal casing/barrier layer [Fig 2; 0060-0063].

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brenner et al (PGPUB 2019/0229312) as applies to claim 1 above, further in view of Horikoshi (PGPUB 2016/0260939).
Claim 3: Brenner teaches the shell to be made of aluminum [0062]. 
Brenner is silent to teach a shell comprising an aluminum/plastic film.
Horikoshi teaches the metal material to be an aluminum material [0070]. The sheath further comprises a shell thereon of plastic material, exemplified to be polyethylene terephthalate (PET) [0071]. It is interpreted the aluminum-plastic film material of the shell is hereby taught under comprising language and the addressed limitations of the instant claim. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the casing of Brenner to include an outermost plastic material as taught by Horikoshi in order to improve rigidity and markings [0071]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723